In a proceeding pursuant to article 78 of the CPLR, to review and to declare void a determination of the respondent Board of Trustees of the Village of Kings Point, amending a special permit theretofore issued to the respondent Fleetwood Pool Association, Inc., a membership corporation, so as to permit it to operate tennis courts on its premises in addition to a swimming pool, the petitioners appeal: (1) from a judgment of the Supreme Count, Nassau County, entered October 7, 1964 upon the court’s decision, dated August 20, 1964, which granted respondents’ motions to dismiss the petition on the ground that the proceeding was untimely brought’, and (2) from an order of said count made September 25, 1964 upon reargument, which adhered to the court’s original decision of August 20, 1964. Order and judgment affirmed, without costs. Special Term correctly ruled that the 30-day limitation period, prescribed in section 179-ib of the Village Law for the review of the amendment to the special permit, began on January 15, 1964, the date when the decision to grant the amendment was filed in the office of the Village Clerk, and not on June 19,1964, the date when the decision that there had been compliance with the conditions on which the amendment had been granted, was filed in the office of the Village Clerk. (For prior appeal, see 21 A D 2d 693.) Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.